                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TRAVIS L. WATSON,                                    )
                                                     )
                          Plaintiff,                 )
                                                     )
          v.                                         )                 1:17CV934
                                                     )
DETECTIVE MCPHATTER,                                 )
                                                     )
                          Defendants.                )


                                                    ORDER

          The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, February 1, 2021, was served on the parties in this

action.        (ECF Nos. 58, 59.)          Defendant filed objections to the Magistrate Judge’s

Recommendation. (ECF No. 60.) The Court has appropriately reviewed the Magistrate

Judge’s Recommendation and has made a de novo determination in accord with the Magistrate

Judge’s Recommendation.1                 The Court therefore adopts the Magistrate Judge’s

Recommendation.



1  Defendant Altizer’s objection merits discussion. Defendant Altizer’s brief in support of her supplemental
motion for summary judgment argued that Heck v. Humphrey, 512 U.S. 477 (1994), bars Plaintiff’s claim because
judgment in Plaintiff’s favor “would necessarily imply the invalidity of [Plaintiff’s] conviction or sentence”
(ECF No. 52 at 4 (quoting Heck, 512 U.S. at 487)). The Recommendation notes that “civil claims based on
unreasonable searches do not necessarily imply that the resulting criminal convictions were unlawful.” (ECF No.
58 at 4; see also id. at 4–5 (identifying evidence providing independent support for Plaintiff’s conviction, without
relying on any evidence seized in connection with allegedly unconstitutional search of Plaintiff’s mail).) Via the
objection, Defendant Altizer has asserted her entitlement to judgment in her favor based on Plaintiff’s inability
to prove compensable injuries resulting from the above-mentioned search. (ECF No. 60 at 2; see also id. at 1
(citing ECF 58 at 5 n.4).) However, the objection misconstrues the Recommendation to the extent the
objection suggests that Plaintiff’s burden to prove compensatory damages (in light of the limits posed by Heck
and the Prison Litigation Reform Act) wholly defeats Plaintiff’s fourth-amendment claim. Although Plaintiff
may have sought some types of compensatory damages that he may not obtain under the circumstances, see
Heck, 512 U.S at 487 n.7; Martin v. Duffy, 977 F.3d 294, 301 (4th Cir. 2020), nominal and punitive damages may
remain available if Plaintiff proves his entitlement to the same, see Carey v. Piphus, 435 U.S. 247, 266–67 (1978);
DePugh v. Penning, 888 F. Supp. 959, 982 (N.D. Iowa 1995).



          Case 1:17-cv-00934-LCB-LPA Document 64 Filed 06/09/21 Page 1 of 2
      IT IS THEREFORE ORDERED that Detective Altizer’s Supplemental Motion for

Summary Judgment, (ECF No. 51), is DENIED.

      This, the 8th day of June 2021.


                                        /s/ Loretta C. Biggs
                                        United States District Judge




     Case 1:17-cv-00934-LCB-LPA Document 64 Filed 06/09/21 Page 2 of 2
